SEC FORM D                                                              Page 1 of 6
        Case 1:19-cv-09439-PKC Document 52-5 Filed 01/02/20 Page 1 of 6


  The Securities and Exchange Commission has not necessarily reviewed the information in this filing
                         and has not determined if it is accurate and complete.
              The reader should not assume that the information is accurate and complete.
                       UNITED STATES SECURITIES AND EXCHANGE                         OMB APPROVAL
                                    COMMISSION                                                           3235-
                                                                                     OMB Number:
                                     Washington, D.C. 20549                                               0076

                                            FORM D                                   Estimated average burden
                                                                                     hours per
                                                                                                          4.00
                                                                                     response:
                          Notice of Exempt Offering of Securities



1. Issuer's Identity

                                     Previous
CIK (Filer ID Number)                            X None              Entity Type
                                     Names
0001729650                                                           X Corporation
Name of Issuer
                                                                        Limited Partnership
TON Issuer Inc
Jurisdiction of                                                         Limited Liability Company
Incorporation/Organization                                              General Partnership
VIRGIN ISLANDS, BRITISH
Year of Incorporation/Organization                                      Business Trust

    Over Five Years Ago                                                 Other (Specify)

 X Within Last Five Years (Specify Year) 2018
    Yet to Be Formed


2. Principal Place of Business and Contact Information

Name of Issuer
TON Issuer Inc
Street Address 1                                  Street Address 2
CRAIGMUIR CHAMBERS, ROAD TOWN
City              State/Province/Country          ZIP/PostalCode     Phone Number of Issuer
                  VIRGIN ISLANDS,
TORTOLA                                           VG 1110            284 494 2233
                  BRITISH

1. Issuer's Identity

                                     Previous
CIK (Filer ID Number)                              None              Entity Type
                                     Names
0001730853                           Phoenix Mobile Ltd.             X Corporation
Name of Issuer
                                                                        Limited Partnership
Telegram Group Inc.
Jurisdiction of                                                         Limited Liability Company
Incorporation/Organization                                              General Partnership
VIRGIN ISLANDS, BRITISH




https://www.sec.gov/Archives/edgar/data/1729650/000095017218000060/xslFormDX01/p... 10/1/2019
SEC FORM D                                                              Page 2 of 6
        Case 1:19-cv-09439-PKC Document 52-5 Filed 01/02/20 Page 2 of 6


Year of Incorporation/Organization                                                 Business Trust
    Over Five Years Ago
                                                                                   Other (Specify)
 X Within Last Five Years (Specify Year) 2014
    Yet to Be Formed


2. Principal Place of Business and Contact Information

Name of Issuer
Telegram Group Inc.
Street Address 1                                       Street Address 2
CRAIGMUIR CHAMBERS, ROAD TOWN
City                State/Province/Country             ZIP/PostalCode            Phone Number of Issuer
                    VIRGIN ISLANDS,
TORTOLA                                                VG 1110                   284 494 2233
                    BRITISH

3. Related Persons

Last Name                           First Name                            Middle Name
Durov                               Pavel
Street Address 1                    Street Address 2
Craigmuir Chambers, Road Town
City                                State/Province/Country                ZIP/PostalCode
Tortola                             VIRGIN ISLANDS, BRITISH               VG 1110
Relationship: X Executive Officer X Director      Promoter

Clarification of Response (if Necessary):


Last Name                           First Name                            Middle Name
Durov                               Nikolai
Street Address 1                    Street Address 2
Craigmuir Chambers, Road Town
City                                State/Province/Country                ZIP/PostalCode
Tortola                             VIRGIN ISLANDS, BRITISH               VG 1110
Relationship: X Executive Officer     Director    Promoter

Clarification of Response (if Necessary):




4. Industry Group


   Agriculture                                   Health Care                       Retailing
   Banking & Financial Services                    Biotechnology
                                                                                   Restaurants
       Commercial Banking                          Health Insurance                Technology




https://www.sec.gov/Archives/edgar/data/1729650/000095017218000060/xslFormDX01/p... 10/1/2019
SEC FORM D                                                              Page 3 of 6
        Case 1:19-cv-09439-PKC Document 52-5 Filed 01/02/20 Page 3 of 6


      Insurance                                       Hospitals & Physicians           Computers
      Investing
                                                      Pharmaceuticals                  Telecommunications
      Investment Banking
                                                      Other Health Care              X Other Technology
      Pooled Investment Fund
                                                   Manufacturing                    Travel
      Is the issuer registered as
      an investment company under                  Real Estate                         Airlines & Airports
      the Investment Company
      Act of 1940?                                    Commercial                       Lodging & Conventions
          Yes                     No                  Construction                     Tourism & Travel Services
      Other Banking & Financial Services              REITS & Finance                  Other Travel
   Business Services
                                                      Residential                   Other
   Energy
                                                      Other Real Estate
      Coal Mining

      Electric Utilities

      Energy Conservation

      Environmental Services

      Oil & Gas

      Other Energy


5. Issuer Size

Revenue Range               OR                Aggregate Net Asset Value Range
   No Revenues                                  No Aggregate Net Asset Value
   $1 - $1,000,000                              $1 - $5,000,000
   $1,000,001 -
                                                $5,000,001 - $25,000,000
   $5,000,000
   $5,000,001 -
                                                $25,000,001 - $50,000,000
   $25,000,000
   $25,000,001 -
                                                $50,000,001 - $100,000,000
   $100,000,000
   Over $100,000,000                            Over $100,000,000
X Decline to Disclose                           Decline to Disclose
   Not Applicable                               Not Applicable


6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)


                                                  Investment Company Act Section 3(c)

    Rule 504(b)(1) (not (i), (ii) or (iii))       Section 3(c)(1)         Section 3(c)(9)




https://www.sec.gov/Archives/edgar/data/1729650/000095017218000060/xslFormDX01/p... 10/1/2019
SEC FORM D                                                              Page 4 of 6
        Case 1:19-cv-09439-PKC Document 52-5 Filed 01/02/20 Page 4 of 6



    Rule 504 (b)(1)(i)                              Section 3(c)(2)         Section 3(c)(10)

    Rule 504 (b)(1)(ii)                             Section 3(c)(3)         Section 3(c)(11)
    Rule 504 (b)(1)(iii)
                                                    Section 3(c)(4)         Section 3(c)(12)
    Rule 506(b)
                                                    Section 3(c)(5)         Section 3(c)(13)
  X Rule 506(c)
    Securities Act Section 4(a)(5)                  Section 3(c)(6)         Section 3(c)(14)

                                                    Section 3(c)(7)


7. Type of Filing


X New Notice        Date of First Sale 2018-03-14      First Sale Yet to Occur
   Amendment


8. Duration of Offering


Does the Issuer intend this offering to last more than one year?           Yes X No


9. Type(s) of Securities Offered (select all that apply)


   Equity                                                             Pooled Investment Fund Interests
   Debt                                                               Tenant-in-Common Securities
   Option, Warrant or Other Right to Acquire Another
                                                            Mineral Property Securities
   Security
   Security to be Acquired Upon Exercise of Option,
                                                     X      Other (describe)
   Warrant or Other Right to Acquire Security
                                                     Purchase Agreements for Cryptocurrency

10. Business Combination Transaction

Is this offering being made in connection with a business combination
                                                                                      Yes X No
transaction, such as a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $1,000,000 USD

12. Sales Compensation


Recipient                                               Recipient CRD Number X None

                                                        (Associated) Broker or Dealer CRD




https://www.sec.gov/Archives/edgar/data/1729650/000095017218000060/xslFormDX01/p... 10/1/2019
SEC FORM D                                                              Page 5 of 6
        Case 1:19-cv-09439-PKC Document 52-5 Filed 01/02/20 Page 5 of 6


 (Associated) Broker or Dealer X None                    Number                                 X None
Street Address 1                                         Street Address 2
                                                                                                          ZIP/Postal
City                                                     State/Province/Country
                                                                                                          Code
 State(s) of Solicitation (select all that
 apply)                                       All
                                                            Foreign/non-US
 Check “All States” or check                  States
 individual States


13. Offering and Sales Amounts


Total Offering Amount          $850,000,000 USD or        Indefinite
Total Amount Sold              $850,000,000 USD
Total Remaining to be Sold                   $0 USD or    Indefinite


Clarification of Response (if Necessary):

This $850,000,000 offering is in addition to the previous offering and was made under a claim of federal exemption under
Rule 506(c) and/or Regulation S under the Securities Act of 1933. The issuers may pursue one or more subsequent offerings.

14. Investors

    Select if securities in the offering have been or may be sold to persons who do not qualify
    as accredited investors, and enter the number of such non-accredited investors who
    already have invested in the offering.
    Regardless of whether securities in the offering have been or may be sold to persons who 94
    do not qualify as accredited investors, enter the total number of investors who already have
    invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an
expenditure is not known, provide an estimate and check the box next to the amount.


                Sales Commissions $0 USD           Estimate

                       Finders' Fees $0 USD        Estimate


Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to
any of the persons required to be named as executive officers, directors or promoters in response to Item 3
above. If the amount is unknown, provide an estimate and check the box next to the amount.


                                       $0 USD X Estimate




https://www.sec.gov/Archives/edgar/data/1729650/000095017218000060/xslFormDX01/p... 10/1/2019
SEC FORM D                                                              Page 6 of 6
        Case 1:19-cv-09439-PKC Document 52-5 Filed 01/02/20 Page 6 of 6


Clarification of Response (if Necessary):

Unknown at this time. The issuers intend to use the proceeds for the development of the TON Blockchain, the development
and maintenance of Telegram Messenger and the other purposes described in the offering materials.

Signature and Submission

Please verify the information you have entered and review the Terms of Submission below before signing
and clicking SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:
    z Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and
      undertaking to furnish them, upon written request, in the accordance with applicable law, the information
      furnished to offerees.*

       z   Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally
           designated officer of the State in which the issuer maintains its principal place of business and any State
           in which this notice is filed, as its agents for service of process, and agreeing that these persons may
           accept service on its behalf, of any notice, process or pleading, and further agreeing that such service
           may be made by registered or certified mail, in any Federal or state action, administrative proceeding, or
           arbitration brought against the issuer in any place subject to the jurisdiction of the United States, if the
           action, proceeding or arbitration (a) arises out of any activity in connection with the offering of securities
           that is the subject of this notice, and (b) is founded, directly or indirectly, upon the provisions of: (i) the
           Securities Act of 1933, the Securities Exchange Act of 1934, the Trust Indenture Act of 1939, the
           Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or regulation under
           any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal place of
           business or any State in which this notice is filed.

       z   Certifying that, if the issuer is claiming a Regulation D exemption for the offering, the issuer is not
           disqualified from relying on Rule 504 or Rule 506 for one of the reasons stated in Rule 504(b)(3) or Rule
           506(d).

Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice
to be signed on its behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's
signature.

               Issuer                                     Signature                                    Name of Signer                           Title              Date
 TON Issuer Inc                          /s/ Pavel Valerievich Durov                         Pavel Valerievich Durov                       Director         2018-03-29
 Telegram Group Inc.                     /s/ Pavel Valerievich Durov                         Pavel Valerievich Durov                       Director         2018-03-29


Persons who respond to the collection of information contained in this form are not required to
respond unless the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416
(Oct. 11, 1996)] imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes
of NSMIA, whether in all instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this
undertaking or otherwise and can require offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.




https://www.sec.gov/Archives/edgar/data/1729650/000095017218000060/xslFormDX01/p... 10/1/2019
